Citation Nr: 0907860	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-08 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder condition and muscle spasms (also claimed as 
"numbness of the arms and hands").

2.  Entitlement to a disability rating higher than 10 percent 
for a C4-C5 bulging disc/cervical-thoracic spine strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The Veteran had active service from February 1993 to February 
1996, and from January 1997 to April 1998.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her March 2006 substantive appeal (on VA Form 9), the 
Veteran requested a local hearing with a San Juan Regional 
Office Decision Review Officer ("RO hearing").  The Veteran 
was then scheduled for a hearing on April 20, 2006 at the RO 
before a Member (Veterans Law Judge) of the Board ("Travel 
Board hearing").  The Veteran was unable to attend this 
hearing due to car trouble, and the Travel Board hearing was 
rescheduled for May 18, 2006.  The Veteran then submitted a 
letter in April 2006, reaffirming that she wanted an RO 
hearing, and not a Travel Board hearing.  In a May 2006 
letter, the Veteran's representative noted the cancellation 
of the May 18, 2006 Travel Board hearing.  In March 2007, the 
Veteran's representative again submitted a statement 
indicating the Veteran's claims were not ready to be 
submitted to the Board for adjudication due to the fact that 
the Veteran had not been provided with her requested hearing, 
per the April 10, 2006 form signed by the Veteran and 
submitted by the representative.  The case was then certified 
to the Board in April 2007 without providing a hearing to the 
Veteran.  So a hearing must be scheduled before deciding this 
appeal.  38 U.S.C.A. § 7107 (West 2007); 38 C.F.R. §§ 19.75, 
19.76, 20.700, 20.703, 20.704 (2008).



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a local hearing 
with a San Juan Regional Office Decision 
Review Officer ("RO hearing") at the 
earliest opportunity.  Notify the 
Veteran and her representative of the 
date, time and location of the hearing.  
Properly document the claims file in 
this respect.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2007), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




